t c memo united_states tax_court james a and muriel m andrews petitioners v commissioner of internal revenue respondent docket no filed date bernard s mark and richard s kestenbaum for petitioners catherine r chastanet for respondent memorandum opinion gale judge this case is before the court on petitioners’ and respondent’s motions to dismiss for lack of jurisdiction the issue is whether the notice_of_deficiency in this case was mailed to petitioners’ last_known_address for purposes of sec_6212 respondent argues that the notice_of_deficiency in this case was mailed to petitioners’ last_known_address and that the petition was untimely because it was not filed within days after the notice_of_deficiency was mailed petitioners argue that the notice_of_deficiency is invalid because it was not mailed to petitioners’ last_known_address and that the 3-year period of limitations on assessment has run a hearing was held on the motions and the parties submitted memoranda of law in support of their motions we find that the notice was mailed to the last_known_address and therefore grant respondent’s motion and deny petitioners’ motion on their petition petitioners listed their address as c o g braun oyster co p o box cutchogue new york which is the workplace of petitioner james a andrews petitioner petitioners have resided since pincite indian neck lane peconic new york their correct mailing address since when they obtained their current post office box has been p o box peconic new york the box address unless otherwise noted all section references are to the internal_revenue_code in their motion to dismiss petitioners initially argued that respondent’s motion to dismiss was untimely and that the case should be dismissed in petitioners’ favor on that basis at the hearing petitioners withdrew this argument the parties agreed at the hearing and argue on brief that the issue in the case is whether the notice_of_deficiency was sent to petitioners’ last_known_address the u s postal service does not deliver mail to petitioners at their residence instead petitioners obtain their mail from p o box at the peconic new york branch of the u s postal service however mail addressed to them pincite indian neck lane peconic new york is put into p o box on date respondent mailed a notice_of_deficiency with respect to petitioners’ taxable_year to them by certified mail at the box address the address on petitioners’ and tax returns was the box address the address on their timely filed return the last return they filed before the notice_of_deficiency was mailed was as follows indian neck lane p o box peconic new york in january and date petitioners received certified mail from the irs at the box address petitioners failed to include an address on their return which was filed on or about date in date petitioner and petitioners’ accountant cyril bezkorowajny met with a revenue_agent with respect to an examination he was conducting of an employee_benefit_plan in which petitioner participated from that time on petitioner and mr bezkorowajny were aware that it was likely that petitioners would be receiving a notice_of_deficiency with respect to the the notice was dated date but was actually mailed on apr taxable_year petitioners and mr bezkorowajny also were aware that the 3-year period of limitations with respect to the taxable_year would shortly expire on date slightly less than a month before the mailing of the notice_of_deficiency mr bezkorowajny hand- delivered two documents to the irs taxpayer service_center on fulton street in brooklyn new york the first document was a letter over mr bezkorowajny’s signature requesting certain publications and a transcript of petitioners’ account and asking the following could you send this information to them ie petitioners and all future mail as soon as possible at the current address of james a muriel m andrews c o g braun oyster co p o box cutchogue n y the braun co address as previously noted the braun co address is the mailing address for petitioner’s place of employment the letter was addressed to the district_director and did not contain the examining agent’s name or advise that petitioners were currently under audit stating instead that my client is trying to determine his tax and needs a transcript of his account for the year the second document attached to the letter was a form_4 in date respondent sought petitioners’ consent to extend the period of limitations for advising in a letter that it would expire soon petitioners responded that same month by seeking to narrow the scope of the consent there is no evidence in the record that petitioners ever consented to an extension and they allege in the petition that the 3-year period of limitations expired on or about date power_of_attorney and declaration of representative executed by petitioners giving power_of_attorney to mr bezkorowajny we will refer to the letter as the march letter and the power_of_attorney form as form_2848 the form_2848 contained the following preprinted sentence notices and other written communications will be sent to the first representative listed in line this sentence was altered to read as follows notices and other written communications will be sent to the taxpayer listed in line no copies to be sent to representative stated above line of the form_2848 contained petitioners’ names and the box address according to mr bezkorowajny a certified_public_accountant and former irs appeals officer he hand-delivered the two documents to the taxpayer service_center in brooklyn in order to comply with revproc_90_18 1990_1_cb_491 which contains the following instructions if a taxpayer no longer wishes the address of record to be the one shown on the most recently filed return clear and concise written notification of a change_of address must be sent to the internal_revenue_service center serving the taxpayer’s old address or to the chief taxpayer_service_division in the local district_office revproc_90_18 supra also provides as follows if a service employee contacts a taxpayer in connection with the filing of a return or an adjustment in the taxpayer’s account the taxpayer may provide clear and concise written notification of a change_of address to the service employee who initiated the contact in response to the march letter the irs sent a form letter letter do dated date to petitioners at the braun co address the letter indicated that the requested transcript of petitioners’ account was enclosed in addition in a section in the form letter designed for nonstandard notices the following was written your return is being audited if you owe any money you will receive a bill we are enclosing the publications you have requested and a form_8822 for a change_of address please return form in enclosed envelope if you want address changed petitioners received the form letter but did not respond to it as previously noted the notice_of_deficiency was mailed on date on date the peconic new york branch of the u s postal service received the envelope containing the notice_of_deficiency also on april the peconic postmaster put a notice of delivery of certified mail ps form_3849 into p o box when the notice_of_deficiency was not claimed by petitioners the postmaster put a second notice of delivery of certified mail into p o box on may the notices of delivery indicated that the certified mail was from the irs neither notice of delivery was responded to and as a result on or after may the envelope containing the notice_of_deficiency was marked unclaimed and returned to the irs petitioner testified that petitioners never received any mail from the irs or any notices of delivery of certified mail from the irs after the march letter the notice_of_deficiency had been prepared and mailed by irs employee janet mak before ms mak mailed the notice_of_deficiency she verified petitioners’ mailing address by examining addresses of correspondence in the administrative file and by checking the integrated data retrieval system idrs a computer database used by the irs ms mak was not aware of any other computer systems maintained by the irs that would contain petitioners’ address further idrs was the only system to which she had access if the address in the file and the address in idrs were different it was ms mak’s procedure to send a notice to each address when ms mak prepared the notice_of_deficiency the administrative file contained copies of the documents that had been sent by certified mail to and claimed and received by petitioners at the box address in january and date moreover when ms mak prepared the notice_of_deficiency idrs showed the box address as petitioners’ address ms mak was not aware of the existence of the march letter or the form_2848 when she determined where to mail the notice_of_deficiency the irs received the unclaimed envelope containing the notice_of_deficiency on may when ms mak received the unclaimed envelope she checked idrs and it showed a different address namely petitioners’ street address indian neck lane peconic new york ms mak then sent a copy of the notice_of_deficiency to petitioners’ street address at indian neck lane with a cover letter dated may stating the following enclosed is the statutory_notice_of_deficiency that was mailed to you on april and was returned to us unclaimed it has come to our attention that your address has changed after the statutory_notice_of_deficiency was mailed to your last_known_address as of april a notice of delivery of certified mail was put into petitioners’ p o box notifying petitioners of the may mailing petitioner testified that petitioners did not receive this notice of delivery of certified mail from the irs according to petitioner and mr bezkorowajny they did not discover that a notice_of_deficiency had been issued and did not receive a copy of it until date mr bezkorowajny testified that he was representing other employees at george braun oyster co and he knew that they had been issued notices of deficiency with respect to the same employee_benefits issue that was an issue in petitioners’ audit mr bezkorowajny testified that by july when petitioner still had not received a notice_of_deficiency mr bezkorowajny called ms mak and asked for copies of any papers sent to petitioners he further ms mak included the zip code the last four digits of this zip code represented petitioners’ p o box number at the peconic n y branch of the u s postal service testified that when he received a copy of the notice_of_deficiency and the may letter he advised petitioners that they had days from may to file a petition discussion when the commissioner determines a deficiency in income_tax he may send a notice_of_deficiency by certified or registered mail to the taxpayer at his last_known_address sec_6212 and b the last_known_address is the address where the commissioner reasonably believed the taxpayer wished to be reached 128_f3d_118 2d cir affg per curiam tcmemo_1996_474 93_tc_22 if mailed to the last_known_address the notice is valid even if not received by the taxpayer and even if the commissioner later receives information showing that the taxpayer resided at a different address see 763_f2d_89 2d cir 91_tc_1019 the commissioner is entitled to treat the address shown on the taxpayer’s most recently filed and properly processed return as the taxpayer’s last_known_address absent clear and concise notification of an address change follum v commissioner supra pincite abeles v commissioner supra pincite the court_of_appeals for the second circuit where an appeal in this case would lie has held that the commissioner has an obligation to exercise reasonable diligence to ascertain the taxpayer’s correct address if prior to mailing the deficiency_notice he has become aware that the address last known to the agency may be incorrect follum v commissioner supra pincite the court_of_appeals recently applied this standard in 136_f3d_925 2d cir revg and remanding tcmemo_1997_104 in which it found that the commissioner had failed to exercise reasonable diligence where before mailing the deficiency_notice to the old address he had received several indications that the taxpayers had a new address and had himself entered it into a database and used it in two letters to the taxpayers as well as in a filing in the taxpayer husband’s bankruptcy case moreover strictly speaking the old and new addresses at issue in sicari were not for different locations the new address was merely a more precise refinement of the old one involving the addition of a box number and the court_of_appeals concluded that the identity of the two addresses would have been apparent upon their comparison if the service had conducted a diligent search of all its databases in the instant case we believe that respondent exercised reasonable diligence to ascertain petitioners’ correct address in the circumstances we note first that the instant case is distinguishable from sicari in critical respects in sicari over months prior to mailing the deficiency_notice to the old address the commissioner had received a formal notification of the taxpayer husband’s bankruptcy filing employing the new address and the commissioner had at that time entered the new address in a database and sent two letters to the taxpayers at the new address that the old and new addresses were the same location was deemed apparent in sicari taking into account all the information in the service's files in the instant case less than days prior to mailing the notice respondent received petitioners’ march submissions consisting of two sets of contradictory instructions regarding the address to which they wished correspondence to be sent a power_of_attorney form specifically altered to indicate that correspondence should be sent to the previously used old address the box address and an attached cover letter directing that certain requested information and future mail be sent to a new different address the braun co address in response respondent promptly days later sent a letter to petitioners at the new braun co address advising that petitioners were under audit and that if they wished to effect a change_of address they should return an enclosed form_8822 change_of address although petitioners received this letter they did not respond to it less than weeks later on date with the 3-year period of limitations about to expire respondent mailed the notice_of_deficiency to the old box address given the conflicting information submitted to respondent by petitioners respondent’s efforts at clarification and petitioners’ failure to respond we believe that respondent exercised reasonable diligence in attempting to ascertain petitioners’ correct address particularly in light of the brief period between the time respondent first became aware of a discrepancy in the addresses and the time when the 3-year period of limitations would expire unlike sicari the identity of the two addresses of which respondent was aware herein would not have been apparent upon comparison also there is no evidence regarding which if any database maintained by respondent had been modified to reflect the braun co address the only evidence of respondent’s use of the braun co address was his letter seeking clarification of petitioners’ conflicting address instructions given the ambiguity introduced by those instructions we do not believe that respondent’s continued use of the old box address constitutes a lack of reasonable diligence as the court_of_appeals stated in sicari faced with two addresses corresponding to different locations the service could not be faulted for using the old address under circumstances where it had no particular reason to know at which of the two different locations the taxpayer was living sicari v commissioner supra pincite nor was respondent required to send the notice to both addresses r easonable diligence does not require that the irs send duplicate notices to every address of which it has knowledge 15_f3d_970 10th cir quoted in sicari v commissioner supra pincite affg tcmemo_1992_328 in the circumstances we believe the box address remained the last_known_address for purposes of sec_6212 it follows that respondent cannot be faulted for failing to make the braun co address available to the person responsible for mailing the notice_of_deficiency or otherwise failing to enter the braun co address in his databases this is not a case where the tax collector neglects to tell his right hand what his left is doing 635_f2d_895 d c cir but instead is a case where the tax collector after exercising reasonable diligence has no particular reason to know sicari v commissioner supra pincite which of two addresses is the one to which the taxpayer wishes the notice sent we also note that the only address instructions actually signed by petitioners namely the instructions given on the form_2848 were to use the box address petitioners failed to give clear and concise notification of a change_of address from the box address used on their most recently filed and properly processed return follum v commissioner f 3d pincite abeles v commissioner t c pincite under the facts of this case to the extent that respondent’s awareness of discrepancies in petitioners’ address preferences may have imposed on him any further obligation of reasonable diligence we believe he met that burden under the standard applied by the court_of_appeals for the second circuit cf sicari v commissioner 136_f2d_925 2d cir 763_f2d_89 2d cir our conclusion is reinforced in this case by the actions of petitioners and their authorized representative mr bezkorowajny mr bezkorowajny claims that he hand-delivered the march letter and power_of_attorney to the taxpayer service_center in brooklyn because he was endeavoring to comply with revproc_90_18 1990_1_cb_491 which establishes procedures for taxpayers to make a change_of address and because he wanted to make certain that the agent auditing petitioners’ return would receive the change_of address in time --which we take to mean before issuance of the notice or expiration of the 3-year period of limitations which was near the problem with mr bezkorowajny’s explanation as we see it is that revproc_90_ supra provides a considerably more direct means of notifying the examining agent of an address change when a taxpayer is under audit as an alternative to notice to the service_center revproc_90_18 supra allows a taxpayer to effect a change_of address by notifying the irs employee who has initiated contact with him if mr bezkorowajny a former irs appeals officer had as his goal the prompt notification of the examining agent it is curious that he did not notify the agent directly as provided for in revproc_90_18 supra instead his letter was addressed to the district_director and did not mention either the examining agent’s name or the fact that petitioners were currently under audit more problematic is the simultaneous submission to the service_center of mutually contradictory instructions regarding the address to which correspondence should be sent when the pendency of a notice_of_deficiency was known to petitioners and mr bezkorowajny the fact that the correspondence provisions of the power_of_attorney form were specifically altered to request that correspondence be sent to petitioners at the box address while an accompanying letter of the same date was drafted to direct that correspondence be sent to the braun co address leads us to conclude that the address instructions were in patent conflict in a similar vein petitioners have offered no explanation of their failure to respond to respondent’s march letter seeking clarification of their intentions regarding an address change we also note that approximately month after respondent sought this clarification petitioners filed their return and left the address section thereon blank we believe it was at least foreseeable by petitioners and mr bezkorowajny that their march submissions would result in confusion regarding the address to which they wished the notice_of_deficiency to be sent and they subsequently avoided obvious opportunities to clarify the confusion on this record respondent was entitled to treat the box address as petitioners’ last_known_address for purposes of sec_6212 for a final argument petitioners assert that the mailing of the copy of the notice_of_deficiency on may constituted an abandonment of the original notice_of_deficiency giving petitioner sec_90 days from may in which to file a petition petitioners rely on 188_f2d_95 7th cir in eppler on june the commissioner mailed a notice_of_deficiency by registered mail to the taxpayer’s former address on june after the notice was returned undeliverable the commissioner remailed it by registered mail to the taxpayer’s work address the taxpayer filed a petition on september within days of the second mailing but more than days after the first mailing the court_of_appeals for the seventh circuit held that the taxpayer had days after the second mailing in which to file a petition petitioners argue that under eppler they have days from the may mailing of the copy of the notice in which to file a petition however both the court_of_appeals for the second circuit and the tax_court have held eppler to be inapplicable where the first mailing was sent to the taxpayer’s last_known_address 272_f2d_383 2d cir affg a memorandum opinion of the this court james v commissioner tcmemo_1990_128 as we have held was done in the instant case as the court_of_appeals for the second circuit recently observed after a proper mailing of the notice by the irs its remailing of the notice to a new address after receipt of information that the address it used had become inoperative does not afford the taxpayer a revived or extended opportunity to seek a redetermination in tax_court follum v commissioner supra pincite thus we hold that respondent did not abandon the original notice_of_deficiency dated april and mailed date since the notice_of_deficiency was sent to petitioners at their last_known_address within the meaning of sec_6212 and the petition in this case was not filed until date well over days after either april or the petition was not timely filed under sec_6213 thus we lack jurisdiction in this case for the reasons set out above petitioners’ motion to dismiss will be denied and respondent’s motion to dismiss will be granted to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
